Citation Nr: 1047374	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-02 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, 
to include on a secondary basis.

2.  Entitlement to a compensable evaluation for service-connected 
right pleurisy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1951 to May 1953.

In July 2010, the Board of Veterans' Appeals (Board) denied 
reopening of claims for service connection for right nasal 
pterygium, bilateral hearing loss, otitis externa, sinusitis, 
diabetes mellitus, and a cardiac disorder; the Board remanded the 
issues listed on the title page to the Department of Veterans 
Affairs (VA) Regional Office in San Juan, Puerto Rico (RO) for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The July 2010 Board remand directed the AMC/RO to obtain the 
results of the May 2009 pulmonary function studies (PFS) and to 
have the examiner who saw the Veteran in June 2009 provide an 
opinion on what percentage of the Veteran's respiratory 
symptomatology is due to service-connected pleurisy.  If the 
examiner was unable to render an opinion without resort to 
speculation, this was to be noted and explained, and the AMC/RO 
was to attempt to clarify whether there was evidence that needed 
to be obtained in order to render the opinion non-speculative and 
to obtain such evidence.  

Rather than providing the requested specific percentage levels in 
order to allow the Board to rate the Veteran's right pleurisy 
under Diagnostic Code 6845, including forced expiratory volume at 
one second (FEV-1) and the ration of FEV-1 to forced vital 
capacity (FEV-1/FVC), the previously reported May 2009 conclusion 
of a normal pulmonary function study with moderate air trapping 
and normal airway resistance was again noted.  According to an 
August 2010 statement from the examiner who saw the Veteran in 
June 2009, the Board's request to provide the percentage of 
respiratory disability due to service-connected pleurisy could 
not be resolved without resorting to mere speculation.  No 
further explanation was provided.  This statement essentially 
repeats the findings from June 2009.

However, to be adequate, more than a conclusion needs to be 
expressed that the etiology of a particular condition is not 
known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Rather, a sufficient rationale and supporting 
explanation need to be provided that addresses such matters as 
whether there is inadequate factual information, whether the 
question falls within the limits of current medical knowledge or 
scientific development, whether the cause of the condition in 
question is truly unknowable, and whether the question is so 
outside the norm of practice that it is really impossible for the 
examiner to use his or her medical expertise and training to 
render an opinion.  Also see Jones v. Shinseki, 23 Vet. App. 382 
(2010), (held that in order to rely on a statement that an 
opinion cannot be provided without resort to mere speculation, it 
must be clear that the procurable and assembled data was fully 
considered and the basis for the opinion must be provided by the 
examiner or be apparent upon a review of the record.) 

Consequently, the Board still does not have the relevant lung 
percentages upon which a schedular evaluation is assigned for 
respiratory disability under Diagnostic Code 6845.  The examiner 
who saw the Veteran in June 2009 did not provide an adequate 
rationale and supporting explanation, to include a discussion of 
whether any evidence could be obtained in order to render the 
opinion non-speculative.  Therefore, the evidence considered 
necessary to render a reasoned determination on the issues on 
appeal has still not been provided.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that RO compliance with a remand is not 
discretionary, and that if the RO fails to comply with the terms 
of a remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, 
the Board finds that the RO did not adequately comply with the 
terms of the Board's July 2010 remand.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO will request that the 
Veteran provide the names, addresses, and 
dates of treatment of all health care 
providers, both VA and non-VA, who have 
treated him for respiratory disability 
since June 2009, which is the date of the 
most recent medical evidence on file prior 
to the remand.  After securing the 
necessary authorization, the AMC/RO must 
attempt to obtain copies of any pertinent 
treatment records identified by the Veteran 
that have not been previously secured.  If 
VA is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and provide him 
an opportunity to submit copies of the 
outstanding medical records.  

2.  The AMC/RO must obtain the recorded 
results of the May 2009 PFS, to include 
the percentages involving FEV-1, FEV-
1/FVC, and DLCO (SB), with this 
information added to the claims files.  If 
no specific results are available, a 
written explanation of why the results are 
unavailable must be added to the claims 
files.

3.  After the above have been completed, 
the AMC/RO must again arrange for the 
review of the Veteran's claims file by the 
VA examiner who evaluated him in June 2009 
to provide a relevant nexus opinion, to 
include whether there is current 
respiratory disability, other than 
pleurisy, that was caused or aggravated by 
service or by 
service-connected right pleurisy, as well 
as an opinion on what percentage of the 
Veteran's recent respiratory 
symptomatology is due to service-connected 
right pleurisy.  If these results cannot 
be obtained without another pulmonary 
evaluation, a respiratory evaluation will 
be provided.  If this health care provider 
is not available, the review, and 
examination if needed, will be conducted 
by another appropriate health care 
provider.  The following considerations 
will govern the opinion:

a. The claims folder and a copy 
of this remand will be made 
available to the 
reviewer/examiner for review in 
conjunction with the opinion, 
and the reviewer/examiner must 
specifically acknowledge receipt 
and review of these materials in 
any report generated.  

b. The reviewer/examiner must 
state whether it is at least as 
likely as not that the Veteran 
currently has respiratory 
disability, other than pleurisy, 
that either preexisted service 
and was aggravated beyond normal 
progression thereby, that was 
cause by service, or that is 
secondary to service-connected 
right pleurisy.  The opinion 
will also discuss what 
percentage of the Veteran's 
pulmonary disability, as 
indicated on PFS, is due to 
service-connected right pleurisy 
and what percentage is due to 
other respiratory disability.

c. Any necessary pulmonary 
testing will be performed and 
will include the percentage of 
predicted of DLCO (SB), which 
will be recorded in the 
appropriate manner for rating 
purposes.  If this test is not 
conducted, the reviewer/examiner 
must provide an explanation as 
to why the test would not be 
useful or valid.  

d. In all conclusions, the 
reviewer/examiner must identify 
and explain the medical basis or 
bases, with identification of 
the evidence of record.  If the 
reviewer/examiner is unable to 
make a determination without 
resorting to mere speculation, 
this must be noted and 
explained.  

e. If the reviewer/examiner 
still cannot provide an opinion 
without resorting to 
speculation, the provider must 
discuss the questions noted 
above, namely whether there is 
additional factual information 
that would enable an examiner to 
provide a definitive opinion, 
whether the question falls 
within the limits of current 
medical knowledge or scientific 
development, whether the cause 
of the condition in question is 
truly unknowable, and whether 
the question is so outside the 
norm of practice that it is 
really impossible for the 
examiner to use his or her 
medical expertise and training 
to render an opinion

f. If an examination is conducted, 
any necessary tests or studies must 
be performed, and all clinical 
findings will be reported in detail 
and correlated to a specific 
diagnosis.  All findings and 
conclusions should be set forth in a 
legible report.  A rationale must be 
offered for all conclusions.

4.  If an examination is needed, the AMC/RO 
must notify the Veteran that it is his 
responsibility to report for the above 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the AMC/RO will review 
the claims file and ensure that the 
foregoing development actions have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report does not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes).

6.  After the above have been completed, 
the AMC/RO will consider all of the 
evidence of record and 
re-adjudicate the Veteran's claims for 
service connection for a pulmonary 
disorder, to include on a secondary basis, 
and for a compensable evaluation for 
service-connected right pleurisy.  If 
either benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case ("SSOC").  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is obligated by 
law to ensure that the RO complies with its directives, as well 
as those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



